Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4-8, 13, 16 and 25-33 are all the claims.
2.	Claims 1 and 29-31 are amended in the Response of 2/10/2021.
3.	Claims 1-2, 4-8, 13, 16 and 25-33 are the claims under examination.

Withdrawal of Objections
Specification
4.	The objection to the disclosure because of informalities is withdrawn. 
a) Applicants have filed a replacement specification to the replacement specification of 7/14/2020.
	b) The Sequence Listing replacing the Sequence Listing of 7/14/2020 has been entered.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
5.	The rejection of Claims 25-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants have filed a revised Sequence Listing to correct in the misc_feature for X2 in SEQ ID NO: 1 at position 57 to include “M.”
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: sequence analysis of LINKED SEQ ID NOS: 5, 6 and 7; 8, 9 and 10; 11, 12 and 13; and 14, 15 and 16 along with SEQ ID NOS: 1-4 and 21-24 is found to be free from the art and supported by the specification for anti-LAG3 antibodies that specifically bind human LAG3 of SEQ ID NO: 53. Percent variation for a variable domain in dependent claims is evaluated on the basis of the CDRs being set forth in generic Claim 1 (or dependent Claim 2) with variation falling outside of the VH and VL CDR1-3. The variable domain sequences from the ADI-12126 and ADI-12152 clones are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 1-2, 4-8, 13, 16 and 25-33 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643